09-53269-rbk Doc#101 Filed 02/20/19 Entered 02/20/19 11:26:27 Main Document Pg 1 of
                                         2




                                     UNITED STATES BANKRUPTCY COURT
                                        WESTERN DIVISION OF TEXAS
                                           SAN ANTONIO DIVISION


  IN RE:
                                                             CASE NO: BKS-09-53269 K
  AARON LEWALD CLEARY
  LUPITA ADAME KING-CLEARY
                                                             CHAPTER 13


                           Debtors

                       TRUSTEE'S NOTICE TO PAY UNCLAIMED FUNDS TO THE COURT


     COMES NOW, Mary K. Viegelahn, the Chapter 13 Trustee in this case, and reports the following:

   1. Debtor filed for relief under Chapter 13 on August 26, 2009. The Court Confirmed Debtor's plan on
  November 9., 2009.

    2. HOUSEHOLD AUTOMOTIVE FINANCE, (the "Creditor") filed a proof of claim in the above referenced
  case and the Trustee made payments thereon. Disbursement checks to this creditor have not been
  negotiated.

    3. The Trustee, therefore, believes the unclaimed funds owing the creditor should be paid to the Court,
  pursuant to Section 347 of the Bankruptcy Code.

    4. The Trustee's check for $14,791.99, payable to the Clerk of the Court, is attached to this notice.

     FURTHER, in compliance with Rule 3011 of the Rules of Bankruptcy Procedure and 11 U.S.C. Sec.
  347(a), the Trustee files the following list of all known names and addresses of the persons and the
  accounts to which they are entitled to be paid from the estate.
                 Name and Address of Creditor                        Amount of Disbursement Check

             HOUSEHOLD AUTOMOTIVE FINANCE                                          $14,791.99
                     P O BOX 961245
                 FT WORTH,TX 76161-0244

                                                         Respectfully submitted,

                                                         /s/ Mary K. Viegelahn

                                                         MARY K. VIEGELAHN
                                                         CHAPTER 13 STANDING TRUSTEE
                                                         10500 Heritage Blvd, Ste. 201
                                                         San Antonio, TX 78216
                                                         (210) 824-1460
09-53269-rbk Doc#101 Filed 02/20/19 Entered 02/20/19 11:26:27 Main Document Pg 2 of
                                         2



                                     UNITED STATES BANKRUPTCY COURT
                                        WESTERN DISTRICT OF TEXAS
                                           SAN ANTONIO DIVISION


   IN RE:                                                CHAPTER 13

   AARON LEWALD CLEARY
   LUPITA ADAME KING-CLEARY




   DEBTOR(S)                                       CASE NO.: 09-53269 K

                      CERTIFICATE OF SERVICE
                      -----------------------------------------

   I hereby certify that a true and correct copy of the attached document was served February 20, 2019
   by First Class Mail, upon the following:

     Debtor(s):
   AARON LEWALD CLEARY
   LUPITA ADAME KING-CLEARY
   3816 LANDMARK DRIVE
   MISSOURI CITY, TX 77459



   AND TO THE CREDITORS AND PARTIES IN INTEREST LISTED BELOW:

    HOUSEHOLD AUTOMOTIVE FINANCE                                  Attorney For Debtor(s)
    P O BOX 961245                                                MALAISE LAW FIRM
    FT WORTH, TX 76161-0244                                       909 NE LOOP 410 STE 300
                                                                  SAN ANTONIO, TX 78209


    /S/
    _________________________________
    Mary K. Viegelahn
    Chapter 13 Trustee
